DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 14 September 2022.  In view of this communication and the amendment concurrently filed: claims 1-16 were previously pending; claim 14 was cancelled by the amendment; and thus, claims 1-13 and 15-16 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 14 September 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (page 8 of the Remarks) states that the previous grounds of rejection under 35 U.S.C. 112(d) have been obviated by the amendments to claims 15-16, rewriting those claims in independent form.  This argument is persuasive and said grounds have been withdrawn.
The Applicant’s second argument (pages 8-10 of the Remarks) alleges that Himmelmann does not disclose an impeller “arranged on and around the rotor shaft at an outlet end of the main rotor body”.  However, the argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Thus, this argument is unpersuasive because no explanation or evidence is provided in support of the allegation.  
Further, the impeller [40] is clearly disposed at the “outlet end of the main rotor body” [12], as the outlet end is the downstream side indicated by the direction of the arrows (fig. 3; the arrows indicate flow to the left, the same side as the impeller).  As for being “arranged on an around the rotor shaft” [s/14], this language is also at least impliedly disclosed by Himmelmann (see MPEP 2120(III)).  While the central element “s” is not labelled as a shaft, the device is disclosed as being a motor or a generator (¶ 0002), each of which converts electrical energy to/from mechanical energy.  This mechanical energy is well-known to be transmitted through a shaft at the machine’s rotational axis, disclosed as element [14] in figure 1.  Thus, one or ordinary skill in the art would have recognized that the central element [s] and/or the axis [14] would have necessarily acted as the motor/generator shaft to transmit and/or receive mechanical energy.  Therefore, Himmelmann does, at least impliedly, disclose impeller [40] arranged on and around the rotor shaft [s/14] at an outlet end of the main rotor body, as recited in claims 1, 15, and 16; this argument is unpersuasive and the previous grounds of rejection under 35 U.S.C. 102 are maintained.
The Applicant’s third argument (pages 10-11 of the Remarks) alleges that the remaining claims are allowable by virtue of their dependency on claim 1.  This argument is unpersuasive for the same reasons given above.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Himmelmann (US 2012/0119602 A1), hereinafter referred to as “Himmelmann”.
Regarding claim 1, Himmelmann discloses a rotor air cooling system, comprising: 
an outer housing [28] (fig. 2-3; ¶ 0014); 
an inner housing [30] configured to be inserted into the outer housing [28], the inner housing [30] comprising an open backend (fig. 3; ¶ 0014); 
a stator [18] attached to an interior side of the inner housing [30] (fig. 3; ¶ 0013); 
a main rotor body [12] comprised in the inner housing [30], the main rotor body [12] being arranged around a rotor shaft [s/14] arranged to extend through the inner housing [30] and the outer housing [28] (fig. 1, 3; ¶ 0013), wherein cooling air axially enters the main rotor body [12] in an inlet end [in] via the open backend of the inner housing [30], passes through cavities [c] of the main rotor body [12] (fig. 1, 3; ¶ 0015; airflow, shown by the arrows, passes both through the air gap and over the permanent magnets in the rotor), and exits the main rotor body [12] in an outlet end [out] (fig. 3; ¶ 0015; the arrows show the circulation of the airflow through the rotor, to the heat exchanger, and back to the rotor); 

    PNG
    media_image1.png
    703
    765
    media_image1.png
    Greyscale

a water jacket [32] arranged between the inner housing [30] and the outer housing [28] (fig. 3; ¶ 0014-0015); and 
a heat exchanger [42] for dissipating heat from the cooling air exiting the main rotor body [12] (fig. 3; ¶ 0015); 
wherein the air exiting the main rotor body [12] is radially guided, via an air outlet [20] of the inner housing [30] being aligned with an air outlet of the outer housing (fig. 3; the arrows show the circulation of the airflow leaving the rotor and passing through the walls of the inner and outer housings), through the heat exchanger [42] before being arranged to be radially guided via an air inlet of the outer housing [28] being in fluid communication with the open backend of the inner housing [30] to the air inlet [in] of the main rotor body [12] for recirculation of the cooled air through the main rotor body [12] (fig. 3; the arrows show the circulation of the airflow through the heat exchanger and passing through the walls of the outer and inner housings, before returning to the rotor); and
an impeller [40] arranged on and around the rotor shaft [s/14] at an outlet end [out] of the main rotor body [12] to facilitate radial guiding of the cooling air exiting the main rotor body [12] at the outlet end [out] (fig. 3; ¶ 0015; the arrows show the circulation of the airflow through the rotor, to the heat exchanger, and back to the rotor).
Regarding claim 2, Himmelmann discloses the rotor air cooling system of claim 1, as stated above, the heat exchanger [42] being arranged in an enclosed space [es] at an exterior of the outer housing [28] (fig. 3).
Regarding claim 3, Himmelmann discloses the rotor air cooling system of claim 2, as stated above, the outer housing [28] comprising a removable lid [rl] configured to open and close the space [es] in which the heat exchanger [42] is arranged (fig. 3; to the right of the heat exchanger is a separate cover/lid).
Regarding claim 4, Himmelmann discloses the rotor air cooling system of claim 1, as stated above, the inner housing [30] comprising a cover [30c] arranged to enclose the inner housing [30] and the outer housing [28] upon the inner housing [30] being inserted into the outer housing [28] (fig. 3; the left side of the inner housing is bolted to the outer housing, thereby fixing the two housings together and sealing the water jacket [32] between the two housings).
Regarding claim 5, Himmelmann discloses the rotor air cooling system of claim 1, as stated above, the heat exchanger [42] being integrated with the outer housing [28] (fig. 3; ¶ 0015).
Regarding claim 15, Himmelmann discloses an electric motor (¶ 0002), comprising:
a stator [18] (fig. 3; ¶ 0013); 
a main rotor body [12] (fig. 1, 3; ¶ 0013); and
a rotor air cooling system, comprising: 
an outer housing [28] (fig. 2-3; ¶ 0014); 
an inner housing [30] configured to be inserted into the outer housing [28], the inner housing [30] comprising an open backend (fig. 3; ¶ 0014); 
the stator [18] attached to an interior side of the inner housing [30] (fig. 3; ¶ 0013); 
the main rotor body [12] comprised in the inner housing [30], the main rotor body [12] being arranged around a rotor shaft [s/14] arranged to extend through the inner housing [30] and the outer housing [28] (fig. 1, 3; ¶ 0013), wherein cooling air axially enters the main rotor body [12] in an inlet end [in] via the open backend of the inner housing [30], passes through cavities [c] of the main rotor body [12] (fig. 1, 3; ¶ 0015; airflow, shown by the arrows, passes both through the air gap and over the permanent magnets in the rotor), and exits the main rotor body [12] in an outlet end [out] (fig. 3; ¶ 0015; the arrows show the circulation of the airflow through the rotor, to the heat exchanger, and back to the rotor); 

    PNG
    media_image1.png
    703
    765
    media_image1.png
    Greyscale

a water jacket [32] arranged between the inner housing [30] and the outer housing [28] (fig. 3; ¶ 0014-0015); and 
a heat exchanger [42] for dissipating heat from the cooling air exiting the main rotor body [12] (fig. 3; ¶ 0015); 
wherein the air exiting the main rotor body [12] is radially guided, via an air outlet [20] of the inner housing [30] being aligned with an air outlet of the outer housing (fig. 3; the arrows show the circulation of the airflow leaving the rotor and passing through the walls of the inner and outer housings), through the heat exchanger [42] before being arranged to be radially guided via an air inlet of the outer housing [28] being in fluid communication with the open backend of the inner housing [30] to the air inlet [in] of the main rotor body [12] for recirculation of the cooled air through the main rotor body [12] (fig. 3; the arrows show the circulation of the airflow through the heat exchanger and passing through the walls of the outer and inner housings, before returning to the rotor); and
an impeller [40] arranged on and around the rotor shaft [s/14] at an outlet end [out] of the main rotor body [12] to facilitate radial guiding of the cooling air exiting the main rotor body [12] at the outlet end [out] (fig. 3; ¶ 0015; the arrows show the circulation of the airflow through the rotor, to the heat exchanger, and back to the rotor).
Regarding claim 16, Himmelmann discloses an electric/hybrid vehicle (since the recitation in the preamble amounts only to an intended use of the previously recited device, this limitation implies no additional structural limitations), comprising:
an electric motor (¶ 0002); and
a rotor air cooling system, comprising: 
an outer housing [28] (fig. 2-3; ¶ 0014); 
an inner housing [30] configured to be inserted into the outer housing [28], the inner housing [30] comprising an open backend (fig. 3; ¶ 0014); 
a stator [18] attached to an interior side of the inner housing [30] (fig. 3; ¶ 0013); 

    PNG
    media_image1.png
    703
    765
    media_image1.png
    Greyscale

a main rotor body [12] comprised in the inner housing [30], the main rotor body [12] being arranged around a rotor shaft [s/14] arranged to extend through the inner housing [30] and the outer housing [28] (fig. 1, 3; ¶ 0013), wherein cooling air axially enters the main rotor body [12] in an inlet end [in] via the open backend of the inner housing [30], passes through cavities [c] of the main rotor body [12] (fig. 1, 3; ¶ 0015; airflow, shown by the arrows, passes both through the air gap and over the permanent magnets in the rotor), and exits the main rotor body [12] in an outlet end [out] (fig. 3; ¶ 0015; the arrows show the circulation of the airflow through the rotor, to the heat exchanger, and back to the rotor); 
a water jacket [32] arranged between the inner housing [30] and the outer housing [28] (fig. 3; ¶ 0014-0015); and 
a heat exchanger [42] for dissipating heat from the cooling air exiting the main rotor body [12] (fig. 3; ¶ 0015); 
wherein the air exiting the main rotor body [12] is radially guided, via an air outlet [20] of the inner housing [30] being aligned with an air outlet of the outer housing (fig. 3; the arrows show the circulation of the airflow leaving the rotor and passing through the walls of the inner and outer housings), through the heat exchanger [42] before being arranged to be radially guided via an air inlet of the outer housing [28] being in fluid communication with the open backend of the inner housing [30] to the air inlet [in] of the main rotor body [12] for recirculation of the cooled air through the main rotor body [12] (fig. 3; the arrows show the circulation of the airflow through the heat exchanger and passing through the walls of the outer and inner housings, before returning to the rotor); and
an impeller [40] arranged on and around the rotor shaft [s/14] at an outlet end [out] of the main rotor body [12] to facilitate radial guiding of the cooling air exiting the main rotor body [12] at the outlet end [out] (fig. 3; ¶ 0015; the arrows show the circulation of the airflow through the rotor, to the heat exchanger, and back to the rotor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann in view of Kobes et al. (US 2015/0381010 A1), hereinafter referred to as “Kobes”.
Regarding claim 6, Himmelmann discloses the rotor air cooling system of claim 1, as stated above.  Himmelmann does not disclose said water jacket [32] being formed by an exterior side of the inner housing [30] being arranged with a radially protruding first flange and a radially protruding second flange around the exterior side, the first and second flange being arranged to abut an interior side of the outer housing [28], thereby forming a casing surrounding the inner housing [30] where water can be accommodated.
Kobes discloses an electric machine comprising a water jacket [10] being formed by an exterior side of an inner housing [7] being arranged with a radially protruding first flange [f1] and a radially protruding second flange [f2] around the exterior side, 

    PNG
    media_image2.png
    929
    768
    media_image2.png
    Greyscale

the first and second flange [f1/f2] being arranged to abut an interior side of an outer housing [2], thereby forming a casing [12] surrounding the inner housing [7] where water can be accommodated (fig. 1; ¶ 0029-0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the flanges and spiral-shaped protrusions of the water jacket on the exterior of the inner housing, rather than the interior of the outer housing, as taught by Kobes, in order to ensure that any fluid exchange on the interstices between the inner and outer housings remains negligible (¶ 0009 of Kobes).
Regarding claim 7, Himmelmann, in view of Kobes, discloses the rotor air cooling system of claim 6, as stated above, Kobes further disclosing that the exterior side of the inner housing [7] comprising a spiral-shaped rib extending along a length of the exterior side for guiding the water accommodated in the casing [12] (fig. 1; ¶ 0030; “recess 11 is arranged in a spiral shape”, which is formed between protrusions, i.e. ribs, formed on the outer surface of the inner housing [7]).
Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann in view of Ohira (US 2019/0238017 A1), hereinafter referred to as “Ohira”.
Regarding claim 8, Himmelmann discloses the rotor air cooling system of claim 1, as stated above, Himmelmann does not disclose that each cavity [c] of the main rotor body [12] is arranged to extend helically from the inlet end [in] of the main rotor body [12] to the outlet end [out] of the main rotor body with respect with respect to the rotor shaft.
Ohira discloses a rotor air cooling system comprising cavities [37] within a main rotor body [30] (fig. 1-3; ¶ 0014-0017, 0023-0024), wherein each cavity [37] of the main rotor body [30] is arranged to extend helically from the inlet end of the main rotor body [30] to the outlet end of the main rotor body [30] with respect with respect to the rotor shaft [20] (fig. 1, 3; ¶ 0028-0029, 0033, 0038).

    PNG
    media_image3.png
    521
    546
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the roto air cooling system of Himmelmann having helical cavities within the rotor as taught by Ohira, in order to improve cooling efficiency of the rotor without hindering the magnetic path or torque characteristics of the rotor (¶ 0050-0061 of Ohira).
Regarding claim 9, Himmelmann, in view of Ohira, discloses the rotor air cooling system of claim 8, as stated above.  Ohira does not disclose that the cavities are arranged to have a helix angle of 5-10°.
However, Ohira does disclose that the helix angle [skew angle] is a result effective variable whose value affects the fluidity of the coolant within the rotor (¶ 0033, 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cavities having a helix angle of 5-10°, since Ohira teaches that optimizing the value of the skew/helix angle can improve the fluidity of the coolant thereby preventing coolant from remaining in the rotor and preventing vibrations due to imbalance of the coolant (¶ 0009 of Ohira).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Himmelmann, in view of Ohira, discloses the rotor air cooling system of claim 8, as stated above, Ohira further disclosing the main rotor body [30] being formed by individual circular discs [32A/32B/32C/32D] axially arranged along the rotor shaft [20] and abutting a preceding disc [32A/32B/32C/32D], each disc [32A/32B/32C/32D] comprising through-holes [55] distributed around the disc to form the cavities [37], wherein the through-holes [55] of one disc [32A/32B/32C/32D] are arranged to be rotationally offset with respect to the through-holes [55] of the preceding disc [32A/32B/32C/32D], each disc [32A/32B/32C/32D] being offset in the same rotational direction, thereby creating the helically extending cavities [37] (fig. 1-3; ¶ 0014-0017, 0023-0024, 0028-0029, 0033, 0038).
Regarding claim 11, Himmelmann, in view of Ohira, discloses the rotor air cooling system of claim 1, as stated above, Ohira further disclosing the main rotor body [30] being formed by individual circular discs [32A/32B/32C/32D] axially arranged along the rotor shaft [20] and abutting a preceding disc [32A/32B/32C/32D], each disc [32A/32B/32C/32D] comprising through-holes [55] distributed around the disc [32A/32B/32C/32D] to form the cavities [37], wherein the through-holes [55] of one disc [32A/32B/32C/32D] are arranged to be aligned with the through-holes [55] of the preceding disc [32A/32B/32C/32D], thereby creating the axially extending cavities [37] (fig. 1-3; ¶ 0014-0017, 0023-0024, 0028-0029, 0033, 0038).
Regarding claim 12, Himmelmann, in view of Ohira, discloses the rotor air cooling system of claim 8, as stated above, wherein Ohira further discloses an input endplate [60] arranged around the rotor shaft [20] at the inlet end of the main rotor body [30], the input endplate [60] comprising through-holes [22] aligned with the through-holes [55] at the inlet end of the main rotor body [30] forming the cavities [37] (fig. 1-3; ¶ 0014-0017, 0019, 0023-0024, 0028-0029).
Regarding claim 13, Himmelmann, in view of Ohira, discloses the rotor air cooling system of claim 12, as stated above, Ohira further disclosing the input endplate [50] acting as an axial fan configured to increase the flow of cooling air through the main rotor body [30] (fig. 2; ¶ 0016, 0027, 0037; the coolant is forced through the rotor using centrifugal force).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ilzuka et al. (US 2019/0345956 A1) discloses an electric machine having inner and outer housings with a water jacket formed by recesses in the outer surface of the inner housing.
Memminger et al. (US 2013/0076168 A1) discloses an electric machine having inner and outer housings with a water jacket formed by recesses in the outer surface of the inner housing, and a closed-loop air cooling system circulating air through the rotor and the stator.
Cromas et al. (US 2004/0000820 A1) discloses an electric machine having inner and outer housings with a water jacket formed between the housings, and a closed-loop air cooling system circulating air through the rotor, the outer housing, and back to the rotor.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834